Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 5-5-20 are acceptable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
-Claims 1-5 & 7-20 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1.
A control device comprising: 
at least one memory storing instructions, and at least one processor configured to execute the instructions to: 
decide whether or not an interval between generation of a first flow that is generated when performing radio communication between a communication terminal and a base station and generation of a second flow that is generated after the generation of the first flow exceeds a permissible delay time of the first flow; and 
; and 
transmit information indicating that the non-transmitted data related to the communication terminal after lapse of the permissible delay time of the first flow is deleted to the communication terminal and the base station, wherein the non-transmitted data is deleted from the communication terminal and the base station.

Independent Claim 11.
A control method comprising: 
deciding whether or not an interval between generation of a first flow that is generated when performing radio communication between a communication terminal and a base station and generation of a second flow that is generated after the generation of the first flow exceeds a permissible delay time of the first flow; 
determining to delete non-transmitted data related to the communication terminal after lapse of the permissible delay time of the first flow when it is decided that the generation interval exceeds the permissible delay time of the first flow; and 
transmitting information indicating that the non-transmitted data related to the communication terminal after lapse of the permissible delay time of the first flow is deleted to the communication terminal and the base station, wherein the non-transmitted data is deleted from the communication terminal and the base station.


Independent Claim 16.
A non-transitory computer readable media storing a program for causing a computer to execute: 
deciding of whether or not an interval between generation of a first flow that is generated when performing radio communication between a communication terminal and a base station and generation of a second flow that is generated after the generation of the first flow exceeds a permissible delay time of the first flow; and determination of deleting non-transmitted data related to the communication terminal after lapse of the permissible delay time of the first flow when it is decided that the generation interval exceeds the permissible delay time of the first flow; and 
transmitting information indicating that the non-transmitted data related to the communication terminal after lapse of the permissible delay time of the first flow is deleted to the communication terminal and the base station, wherein the non-transmitted data is deleted from the communication terminal and the base station.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 systems and methods for scheduling transmissions from an access node in a communication network. A plurality of data packets may be received at a buffer of an access node. A discard timer may be started on receipt of the data packets. When the discard packet timer expires, a number of data packets in the buffer and an associated aggregated queuing delay may be determined. The aggregated queuing delay may be compared to target block error rate (BLER). The target BLER may be modified when the aggregated queuing delay and the number of data packets exceed a target threshold. Data packets may be transmitted from the access node using the modified BLER {Figs.3-4}.

	Prehofer (US 2008/0205308 A1) discloses an communication system (SYS) including a first network (IN) with at least a first terminal node (CN), and an ad hoc network (AHN) with at least a second terminal node (RN1-RN4; MN), and a gateway (GW), transmission information (TI) is forwarded between the first terminal node (CN) of the first network (IN) and the second terminal node (RN1-RN4; MN) of the ad hoc network (AHN). In order to perform a more accurate flow control of transmission information (TI) inside the mobile ad hoc network (AHN), the gateway (GW) and the second terminal node (MN) exchange transmission information (TI) as well as acknowledgement information (ACTAN, ACTAN', ACTAN''). Preferably, the exchange of the transmission information (TI) and the acknowledgement information (ACTAN, ACTAN', ACTAN'') is carried out through a tunnel link (TUN1) established between the gateway (GW) and the second terminal node (MN) {Figs. 8-15}.



	Ho (US 2009/0116426 A1) discloses systems and methodologies that facilitate packet discard restriction in a wireless communication system. As described herein, a discard prohibit counter and/or other similar mechanism can be employed to limit the number of consecutive packets that are discarded by a transmitter, even in the event that the delay bounds of those packets have been exceeded. A discard prohibit counter as described herein can be updated upon a packet transmission and reset upon a packet discard to ensure that an acceptable number of packets are transmitted before a packet can be discarded. An acceptable number of packets can be selected based on device specifications, requirements of a data packet flow and/or traffic associated with the flow, or other suitable factors, and can be constant or adaptable to changes in 

	Kumar (US 2010/0034187 A1) discloses systems and methodologies herein that facilitate efficient handling of packets (e.g., Packet Data Convergence Protocol (PDCP) Protocol Data Units (PDUs) or Service Data Units (SDUs)) in a wireless communication system. As described herein, a number of consecutive packets that are discarded due to a discard timer expiration event and/or other causes can be monitored and compared to a number of tolerated consecutive discarded packets. If the number of consecutive discarded packets does not exceed the number of tolerated consecutive packets, conventional processing operations such as header modification and compression, ciphering, or the like can be omitted for respective packets subsequent to a discarded packet, thereby significantly reducing processing overhead. As further described herein, the number of tolerated consecutive discarded packets can be chosen to maintain header compression (e.g., Robust Header Compression (RoHC)) synchronization, ciphering synchronization, and/or other suitable properties {Figs.1, 2-8}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464